Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Westchester County (Nicolai, J.), imposed April 2, 1984, upon his conviction of robbery in the first degree (two counts), upon his plea of guilty.
Ordered that the sentence is affirmed.
CPL 400.21 does not mandate a "catechism” of questioning prior to imposition of a sentence as a predicate felony offender. The procedure is sufficient if, as here, the defendant admitted that he was previously convicted of a felony and was subject to sentencing as a second felony offender (see, People v Bryant, 47 AD2d 51; People v Harris, 61 NY2d 9, 20). Nor was the bargained-for sentence excessive (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.